DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/22/2021 has been entered. 
Claims 1, 11 and 16 are amended and claims 1-20 remain pending.

Terminal Disclaimer
A filed electronic Terminal Disclaimer received 12/22/2021 for Patent No. 11159486 is acknowledged.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Deanna Joyner, Paralegal for Mr. Lawrence A. Baratta Jr. (Reg. No. 59,553) on 12/22/2021. 
Claim 7 is canceled.

Allowable Subject Matter
In response to all amendments, amended claims have been fully considered, the 35 U.S.C. 103 rejection of claims 1-20 is withdrawn.

Claims 1-6 and 8-20 are allowed.
The following is Examiner's statement of reasons for allowance after further consideration and an updated search: 

Paul (US9369433B1) discloses cloud based mobile device security and policy systems and methods that enforce one or more policies for users wherever and whenever the users are connected across a plurality of different devices including mobile devices.  The network 1700 enforces policy in the cloud, not on the mobile device 400.  This means all network content is scanned, both browser and application generated web traffic, to ensure that malicious content is blocked in the cloud--long before it reaches the mobile device 400, or the corporate network.

Treat (US9641544B1) discloses that stateful firewalls perform stateful-based packet inspection wherein each packet is examined within the context of a series of packets associated with that network transmission's flow of packets/packet flow (e.g., stateful firewalls or third generation firewalls).  Records of all connections passing through the firewall are maintained and it is determined whether a packet is the start of a new connection, a part of an existing 

Schuler (US2004/0049596A1) discloses controlling traffic on a network by monitoring a data stream, determining a particular byte offset within the monitored stream at which to block flow of the stream, and blocking flow of the data stream at the determined byte offset.

Amended claim 1 recites:
“A non-transitory computer-readable storage medium having computer readable code stored thereon for programming a processor, in a node of a cloud-based security system, to perform steps of: 
receiving traffic associated with a user of a plurality of users, wherein each user is associated with a customer of a plurality of customers for the cloud-based security system, and wherein the traffic is between the user and the Internet; 
analyzing the traffic based on a set of signatures including stream-based signatures and security patterns, the stream-based signatures each identifying a signature pattern over a stream of packets that are analyzed using a stream scanning approach that avoids buffering of data in the stream of packets and that maintains a state of each packet for the signature pattern; 
blocking the traffic responsive to a match of a signature of the set of signatures; and 
performing one or more of providing an alert based on the blocking and updating a log based on the blocking”.



Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494